Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Modi United States Patent Application Publication 2016/0359964 hereinafter M.




In regard to claims 1,8,15
M discloses a system for supporting a declarative non code self-learning advisory framework in an orchestration based application integration, comprising:
a computer including one or more microprocessors; (Figure 4; Item 301)
an integration platform running on the computer; (Figure 4; Item 109)
an interface running on the computer, wherein the interface is associated with the integration platform (Figure 4; Item 310); and an advisory framework associated with the integration platform (ICS Oracle Integration Cloud Service ): wherein the advisory framework monitors the integration platform for one or more defined events (Paragraph 14 “an ICS can include an intuitive web based integration designer for point and click integration between applications and a rich monitoring dashboard that provides real time insight (“advice in real time”) into the transactions”); wherein upon detecting an event of the one or more defined events, the advisory framework detects a pattern of a plurality of defined patterns (Paragraph 16 “The web application can provide a design time that exposes a plurality of user interfaces for a developer to monitor and ICS integration flow.” ) & (Paragraph 30 “The ICS can support a plurality of different types of integration flow patterns”); and
wherein upon the detection of the pattern, the advisory framework provides an advice (Paragraph 32; “ In a publishing integration flow, a source application or a service can be configured to publish messages to the ICS through a predefined messaging service that can be automatically created if this type of integration flow type is chosen”).
In regard to claims 2,9,16
M discloses the system of claim 1,wherein the pattern is detected in the context of a component of the integration platform, the component being associated with an application. (Paragraph 30)
In regard to claims 3,10,17
M discloses the system of claim 2, wherein the providing of the advice is contingent upon the satisfaction of a rule associated with the component, of a plurality of rules defined at the advisory framework. (Paragraph 32)
In regard to claims 4,11,18
M discloses the system of claim 3, wherein the provided advice is selected from a plurality of advises stored at a memory accessible by the advisory framework, wherein the plurality of advises are associated with the component. (Paragraph 36)
In regard to claims 5,12,19
M discloses the system of claim 4, wherein the provided advice comprises a level, the level corresponding to a severity of the provided advice. (Paragraph 45)
In regard to claims 6,13
M discloses the system of claim 4, wherein instructions indicative of an update to at least one advice of the plurality of advises are received, the at least one advice being associated with the component; and wherein the at least one advice of the plurality of advises is updated separate from any update to the associated component. (Paragraph 41)
In regard to claims 7, 14
M discloses the system of claim 6, wherein the interface comprises a graphical user interface, the graphical user interface displaying a component configuration page corresponding to the component. (Paragraph 41)
In regard to claim 20
M discloses the non-transitory computer readable storage medium of claim 18, the steps further comprising:
receiving instructions indicative of an update to at least one advice of the plurality of advises, the at least one advice being associated with the component: and updating the at least one advice of the plurality of advises separate from any update to the associated component (Paragraph 41) wherein the interface comprises a graphical user interface, the graphical user interface displaying a component configuration page corresponding to the component. (Paragraph 41)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner